Citation Nr: 0711626	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  05-21 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Whether the veteran's income exceeds the statutory limit for 
disability pension purposes.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services









INTRODUCTION

The veteran had active duty from June 1962 to June 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking entitlement to non-service-connected 
pension benefits.  

The law authorizes the payment of a nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled. A veteran meets the service requirements if he/she 
1) served in the active military, naval or air service for 
ninety (90) days or more during a period of war; 2) is 
permanently and totally disabled from nonservice-connected 
disability not due to his/her own willful misconduct; and 3) 
meets the net worth requirements under 38 C.F.R. § 3.274, and 
does not have an annual income in excess of the applicable 
maximum annual pension rate specified in 38 C.F.R. §§ 3.23, 
3.3 (2006). 38 U.S.C.A. §§ 1502, 1521 (West 2002). The 
provisions of 38 U.S.C.A. § 1502 were amended, effective in 
September 2001, to provide that VA will consider a veteran to 
be permanently and totally disabled if he is a patient in a 
nursing home for long-term care due to disability, or 
determined to be disabled for Social Security Administration 
purposes. See Pub. L. No. 107-103, Section 206(a), 115 Stat. 
990 (Dec. 27, 2001); 38 C.F.R. § 3.114 (2004). In addition, a 
disability pension is payable to each veteran who served in 
the active military, naval, or air service for 90 days or 
more during a period of war and who is 65 years of age or 
older. See 38 U.S.C.A. § 1513 (West 2002).

However, prior to adjudicating such claims, the law requires 
that the veteran be notified of what evidence would 
substantiate his claim and assisted in its development in 
accordance with 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The record in this matter does not indicate 
that the veteran was apprised in accordance with the VCAA of 
what evidence would substantiate his claim, nor of the 
specific allocation of responsibility for providing such 
evidence.  

The record also indicates that the veteran last advised VA of 
his financial status at the time of receipt of his claim in 
October 2004.  Both in his own subsequent statements as well 
as those of family members and treating physicians, it is 
indicated that the veteran's unreimbursed medical expenses 
may have increased.  The RO/AMC should accordingly request 
that the veteran provide updated financial data.  

In order to ensure that the veteran is accorded these due 
process rights, the appeal is therefore REMANDED for the 
following action:

1.  The RO/AMC will advise the 
veteran of what evidence would 
substantiate his claim in accordance 
with the provisions of the VCAA, as 
well as notify him of the allocation 
of responsibility for providing such 
evidence in accordance with 
applicable law.  The RO/AMC will also 
request the veteran provide updated 
financial information relevant to 
adjudication of the claim.  

2.	Thereafter, the RO should take 
such additional 
development action as it deems proper 
with respect to the claim, including 
if appropriate the conduct of any 
appropriate VA medical examinations.  
Following such development, the RO 
should review and readjudicate the 
claim.  If any such action does not 
resolve the claim, the RO shall issue 
the veteran a Supplemental Statement 
of the Case.  Thereafter, the case 
should be returned to the Board, if 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




